Title: To George Washington from Thomas McKean, 14 July 1781
From: McKean, Thomas
To: Washington, George


                  
                     Sir,
                     Philadelphia July 14. 1781
                  
                  Your Excellency’s favor of the 6th Instant to the late President was received and read in Congress.
                  I have now the Honor to inclose you an Act of Congress of the 11th respecting the Geographers of the United States, and another of the 12th appointing Samuel Hodgdon Esquire Commissary General of military Stores.
                  As I shall for some time hold a constant correspondence with your Excellency, a duty the most agreeable of any I have to perform in consequence of the Station now assigned me, it may not be improper to mention, that if I transmit to you the Acts or Resolves of the United States in Congress assembled without comment, I flatter myself it will not be attributed to a want of proper attention to your Excellency or the business, but to my doubts of the propriety of doing otherwise.
                  Any intelligence which I may communicate respecting our Affairs abroad or at home, you will be pleased to consider as my private act.  There is nothing of importance at present.  We are blessed with a most plentiful harvest; in this State the corn is greater in Quantity & better in quality than in any year of the last twenty, and the country teems with fruit.  The Legislatures in most of the States have imposed very considerable taxes, tho’ perhaps not quite equal to the exigencies of our affairs, yet they appear to be as heavy as the People can bear.  The friends to our Independence rather increase than diminish, and appear to be as determined to support it as at any period of the controversy.  Public & private credit & confidence are restoring fast and the trade & commerce of this city really flourish.  In short our affairs wear a promising aspect.  I have the Honor to be, with the utmost Regard, Your Excellency’s most obedient & very humble Servant
                  
                     Tho. M:Kean President
                     
                  
               